             Case 2:19-cv-00407-WB Document 6 Filed 06/03/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
HAMPTON-HADDON MARKETING                       : Civil Action
CORP.,                                         : No. 2:19-cv-407-WB
                                               :
                Plaintiff,                     :
       vs.                                     :
                                               :
WILLIS OF TENNESSEE, INC., and                 :
WILLIS TOWERS WATSON, PLC,                     :
                                               :
                Defendants.                    :


                              STIPULATION FOR DISMISSAL OF
                               WILLIS TOWERS WATSON, PLC

       Plaintiff Hampton-Haddon Marketing Corp. (“HHMC”) and defendant Willis of

Tennessee, Inc. (“Willis of Tennessee”), by and through their undersigned counsel, HEREBY

STIPULATE AND AGREE as follows:

       1.       Plaintiff HHMC dismisses without prejudice all claims against defendant Willis

Towers Watson, PLC;

       2.       Willis of Tennessee agrees that it will not assert any defenses to liability,

damages, or enforcement of any judgment arising out of any existing claims in this case based on

Willis Towers Watson, PLC or Willis of Massachusetts being the proper defendant in this case;

and

       3.       The parties agree that Willis of Tennessee shall have available to it any and all

defenses that would have been available to Willis of Massachusetts at the time of HHMC’s filing

of the Complaint on January 28, 2019.
         Case 2:19-cv-00407-WB Document 6 Filed 06/03/19 Page 2 of 2



STIPULATED AND AGREED:

Dated: May 31, 2019                       Counsel for Plaintiff,
                                          Hampton-Haddon Marketing Corp.

                                          By: /s/ Carlos S. Montoya
                                              Carlos S. Montoya
                                              COOPER, LLC – COUNSELORS AT LAW
                                              1635 Market Street, Suite 1600
                                              Philadelphia, PA 19103
                                              908.514.8830
                                              carlos@cooperllc.com

                                                Of Counsel

                                                Ryan J. Cooper
                                                COOPER, LLC – COUNSELORS AT LAW
                                                108 N. Union Ave., Suite 4
                                                Cranford, NJ 07016
                                                908.514.8830
                                                ryan@cooperllc.com

                                          Counsel for Defendant,
                                          Willis of Tennessee, Inc.
Dated: May 31, 2019

                                          By:      /s/ Natalie B. Molz
                                                Thomas B. Fiddler (#59123)
                                                Natalie B. Molz (#320588)
                                                WHITE AND WILLIAMS LLP
                                                1650 Market Street | One Liberty Place,
                                                Suite 1800 |
                                                Philadelphia, PA 19103-7395
                                                Phone: 215.864.7081/7142




                                      2
